 In the Matter of ROSEDALE KNITTING COMPANYandRosEDALEEMPLOYEES ASSOCIATION and AMERICAN FEDERATIONOFHOSIERYWORKERS,PARTY TO THE CONTRACTCase No. C-1401.-Decided February 10, 1940HosieryManufacturing Industry-Interference,Restraint,and Coercion:charges of,dismissed-Discrimination:'charges of not sustained;preferentialcontract and practices thereundercovered byproviso to Section 8(3)-Com,plaint:dismissed.Mr. Geoffrey J. ConniffandMr. Joseph F. Castiello,for theBoard. --Mr. Harry W. LeeandMr. John B. Stevens,of Reading, Pa., for therespondent.Mr. Isadore Katz,of Philadelphia, Pa.,- for the - Federation. - - .Mr. William M. Rutter,of Reading, Pa., for the Association.Mr...Ray Johnson,of counsel to the Board.DECISIONANDORDERSTATEMENT OF THE CASEUpon charges and amended charges duly filed by Rosedale Em-ployees Association, herein called the Association, the National LaborRelations Board, herein called the Board, by the Regional Directorfor the Fourth Region (Philadelphia, Pennsylvania), issued its com-plaint on September 21, 1939, against Rosedale Knitting Company,Laureldale, Pennsylvania, herein called the respondent, alleging thatthe respondent had engaged in and was engaging in unfair laborpractices affecting commerce, within the meaning of Section 8 (1)and (3) and Section 2 (6) and (7) of the National Labor RelationsAct, 49 Stat. 449, herein called the Act.Copies of the complaint andnotice of hearing thereon were duly served upon the respondent, theAssociation, and American Federation of Hosiery Workers, party tothe contract, herein called the Federation.In respect to the unfair labor practices, the complaint alleged insubstance (1) that on August 26, 1938, the respondent entered intoa written contract with the Federation under the terms of whicha preference was. afforded to members of the Federation in regard20 N. L.R. B., No. 34.-326 ROSEDALE KNITTING COMPANY327to the hire, tenure, terms, and conditions of employment; (2) thatat the time said contract was executed the Federation did not repre-sent amajority of the respondent's employees in an appropriateunitwithin the meaning of Section 9 (a) of the Act; (3) that therespondent by observing and performing the terms of said contractdiscriminated with respect to the hire, tenure, terms, and conditionsof 'employment of its'-employees, thereby encouraging membershipin the Federation and discouraging membership in the Association ;and (4)that by the foregoing and by other acts the respondentinterferedwith, restrained, and coerced its employees in the exerciseof therights guaranteed in Section 7 of the Act.On September 29,1939, therespondent filed an answer admitting that it had enteredinto the contract of August 26, 1938, with the Federation, denyingany knowledge of whether the Federation represented a majorityof its employees in an appropriate unit at the time the contract wasexecuted, admitting that it had discriminated and was discriminatingin favor of members of the Federation in respect to the hire, tenure,terms,; and - conditions,. of .employment, but denying that such dis-criminatian- constituted: a,viblation,of the Act.Pursuant to notice, a hearing was held at Reading, Pennsylvania,on October 2 and 3, 1939, before A. Bruce Hunt, the Trial Examinerduly designated by the Board.At the beginning of the hearing,the Federation filed an answer to the complaint denying the allega-tions that it did not represent a majority of the respondent's em-ployees in an appropriate unit at the time the contract was executed,and that the respondent's discrimination in favor of members ofthe Federation in respect to the hire, tenure, terms, and conditionsof employment constituted an unfair labor practice.All partieswere represented by counsel and participated in the hearing.Fullopportunity to be heard, to examine and cross-examine witnesses, andto introduce evidence bearing on the issues was afforded all parties.During the course of the hearing, the Trial Examiner made severalrulings on motions and on objections to. the admission of evidence.The Board'has reviewed the rulings of the Trial Examiner and findsthat no'prejudicial errors-were'c'ommitted.The rulings are herebyaffirmed.On October 31, 1939, the Trial Examiner filed an IntermediateReport,copies of which were duly served upon all parties.He foundthat the Federation represented a majority of the respondent's em-ployees in an appropriate unit at the time the contract was executed,that the contract was valid within the meaning of the proviso ofSection 8. (3) of the Act, and that consequently the respondent hadnot engaged in unfair labor practices.He accordingly recommended 328DECISIONSOF NATIONALLABOR RELATIONS BOARDthat the complaint be dismissed.On November 21, 1939, the Asso-ciation filed exceptions to the Intermediate Report and on November30,and December 1, 1939, respectively,the Association and the Fed-eration filed briefs which have been considered by the Board.Pursuant to noticedulyserved upon-all parties,a hearing -was heldbefore the Board in Washington,D. C., on December 21, 1939, forthe purpose of oral argument.The Federation,and the Associationwere represented by counsel and participated in the argument.Therespondent did not appear.The Board has considered the exceptionsto the Intermediate Report and,except as consistent with the findingsof fact, conclusions of law, and order hereinafter set forth,finds themto be without merit.Upon the entire record in the case, the Board makes the following:FINDINGS OF FACT1.THE BUSINESS OF THE RESPONDENTRosedaleKnittingCompany,a ^Pennsylvan-ia coy+.rnii}it, ining its principal plant and place of business at Laureldale,Pennsyl-vania, is engaged in the manufacture,sale, and distribution of silkand rayon full-fashioned hosiery.The principal raw materials usedby therespondent are silk, cotton,dyestuffs,rayon, boxes, cello-phane, paper,and glue.During the year 1938the respondent usedraw materials valued at$1,994,547, approximately 90 per cent ofwhich were shipped to tlie. respondent from points outside, the, Com-monwealth of Pennsylvania.During the year 1938 the respondent manufactured 899,695 dozenpairs of stockings,valued at $4,591,423,approximately 90 percent of which were shipped to points outside theCommonwealth ofPennsylvania.It.THE ORGANIZATIONS INVOLVEDRosedale Employees Association is an unaffiliated labor organiza-tion admitting to its meml_erahip all production,employees of therespondent,excluding office employees,clerical employees,managers,executives,supervisory employees,maintenance employees,watchmen;and laborers.American Federation of Hosiery Workers is a labor-organizationaffiliated with Textile Workers Union of Americaand withthe Con-gress of Industrial Organizations.It admits to its membership allproduction employees of the respondent, excluding office employees,clericalemployees,managers,executives,supervisoryemployees,maintenance employees,watchmen,and laborers. ROSEDALE :KNITTING COMPANY111.THE ALLEGED UNFAIR LABOR PRACTICES329On August -26, 1938, the respondent and the Federation enteredinto a contract recognizing the Federation as the "sole collective bar-gaining agency on behalf, of its members" and according to membersof the Federation certain preferences in regard to conditions ofe hp'ibymeut'During thecourse ofthe hearing, the respondent stipulated that :.sincethe execution of the contract on August 26, 1938,ithas on certainoccasionsrefused to permit certain of itsemployees the right to work on particular knitting machinesunlesssuch employees became members of the American Feder-ation, ofHosiery Workers.... since the execution of this agreement on August 26, 1938,it told certain of its employees who had been laid off in theyear 1937 that such employees could not work at the plant unlesstheybecamemembers of the American Federation of HosieryWorkers and . . . upon returning to work became members ofthe American Federation of Hosiery Workers.It is apparent from the record that the respondent thus grantedpreferences to members of the Federation by observing and perform-ing the terms and conditions of the above-described contract.We have repeatedly, held that the requirement of membership in aparticularlabor organization as a condition of employment consti-tutes anunfair labor practice, within the meaning of Section 8 (1)and (3) of the Act,2.unless the imposition and enforcement of theIThe pertinent paragraphsof :this contractare as follows :It is hereby further agreed that all those employees who now are. and those em-ployees who hereafter shall become,members of the Union[Federation],shall remainmembers of the Union in good standing during theterm ofthis agreement or anyrenewal thereof,as a condition of continued employmentby the Employer. . . .The Employer'agreesthat such jobsor operationswhich now are, oe hereafter shallbe; oper;itedby.Union[Federatioaa],members,shall.remain Union jobs and shall at alltimes during the term ofthis agreement,or any renewal'thereof,be operated bymembers ofthe Unionin good standing... .It is further agreed that as soon after the execution of this agreement as two-thirds of the employees in any of the below named departments shall become meun-bers of the Union [Federation]that the Employer will employ in such departmentnone but members of the Union_in good standing..The departmentsshallbe : a. Theknitting and knitting helpers department.b.The looping,seaming and greige examin-iu9 department.c.The mending department.d.The topping department. e. Thefinishingdepartment.f.The boarders and boarders helpers department.g.Thewinding department. . . .The Employeragrees that inthe employmentof new help in the departments as setforth in paragraph5 [preceding paragraph].itwill prefer members of the Union[Federation]. . . .Persons who have performed some work for the Employer sinceJanuary 1,193S, shallnot be considered new help.In the event that it ia'necessary'to hire new-employees; the Union[Federation] shallfurnish , ithinforty-eight hours from the time of the request a list of competent per-sons available,from which theEmployershall have the right to select such personsas it needs.'SeeMatter of 11'illiarns Coal CompanyandUnitedMineWorkersof America,DistrictNo. 23. 11 N. L. R. B, .579,and cases therein cited. 330DECISIONS OF NATIONAL LABOR RELATIONS BOARDcondition are excused by the proviso clause of Section 8 (3).3Accordingly the relevant inquiry is whether the respondent., in carry-ing out the terms and conditions of the contract with the Federation,proceededwithin the framework of immunity afforded by thisproviso clause.The proviso of Section 8 (3) of the Act provides that :nothing in this Act . . . shall "preclude an oinployer4rommaking an agreement with a labor organization (not established,maintained, or assisted by any action defined in this Act as anunfair labor practice) to require as a condition of employmentmembership therein, if such labor organization is the represent-ative of the employees as provided in Section 9 (a), in theappropriate collective bargaining unit covered by such agreementwhen made.Section 9 (a) provides that:Representatives designated or selected for the purposes of col-lective bargaining by the majority of the employees in a unitappropriate for such purposes, shall be the exclusive representa-tive of all the employees in such unit for the purposes of col-lective bargaining in respect to rates of pay, wages, hours ofemployment, or other conditions of employment.No contention is made that the Federation was established, main-tained, or assisted by any action of the respondent defined in the Actas or constituting thereunder an unfair labor practice.At the hear-ing the parties stipulated, and we find, that on August 26, 1938, andat all times material herein, all production employees of the-respond-ent, excluding office employees, clerical employees, managers,execu-tives, supervisory employees, maintenance employees, watchmen, andlaborers, constituted an appropriate bargaining unit within the mean-ing of Section 9 (a) of the Act. The contract of August 26, 1938,covered all the respondent's employees within the appropriate. col-lective bargaining unit.The only issue in controversy, therefore, iswhether the Federation represented a majority of the employees inthe appropriate unit on August 26, 1938, the date on which thecontract was executed.'We advert to a consideration of the evidenceon this issue.Matter of Ansley Radio CorporationandLocal 1221 United Electrical & Radio Workersof America, C. I. 0.; Matter of AnsleyRadioCorporationandUnited Electrical & RadioWorkers of Anterica,18 N. L.It.B. 1028;Matter of M. & J.Tracy, Inc.andInland Boat-onen'sUnion,12 N. L.It.B. 916;Matter of United Fruit CompanyandInternationalLongshoremen and Warehousemen'sUnion, District #3, Local #901, affiliated with O. I. O.,1.2N. L. It. B. 404.'We do not decide whether the provisions of the contract,the observance of which bythe respondent resulted in the acts of discrimination stipulated above,are provisionsrequiring"as a condition of employment"membership in the Federation.The only issuelitigated by the parties was whether the Federation represented a majority of the re- RO,EDALE KNITTING COMPANY331In August 1933, a strike was called at the respondent's plant and.settled in the same month by an election conducted under the auspicesof the old National Labor Board. In that election, by a. vote of 1798to 598, the employees selected the Federation as their collective bar-gaining representative.Shortly thereafter the respondent and theFederation entered into an agreement governing wages, hours, andworking conditions in the respondent's plant.Presumably this con-tract covered only members of the Federation and, as described below,represented the first stage of a history of collective bargaining bythe Federation to August 1938.The organizational and collectivebargaining history of the Association is not disclosed in the record.There is no showing that it participated in the consent election ofAugust 1933, and, except for a contract which it negotiated with therespondent several years prior to 1938, the terms of which are not inevidence, the Association made no claim to represent employees of therespondent until June 1938, when it filed with the Board a petitionfor an investigation and certification of representatives.In.March 1937 the Federation conducted another.strike among. therespondent's employees which effected a shut-down of the respondent'splant.On March 25, 1937,'in settlement of the strike, the Federationand the respondent concluded an agreement recognizing the Federa-tion as the exclusive representative of its members and granting tomembers of the Federation a preference in regard to hire.The pref-erential clause of this contract provides that, "In the employment ofnew help the Employer agrees to prefer members of the Union, pro-vided that all things are equal in the opinion of the Employer, ofwhich-, it shall be the sole judge."This contract was ratified byunanimous vote of some 2000 of the respondent's employees whoattended a mass meeting called by the Federation.The contract of March 25, 1937, was to be effective until July 1, 1938,and automatically renewable thereafter unless notice was given byeither party of an intention to terminate.Prior to July 1, 1938, oneof the parties gave notice of an intention to terminate the contract.Upon the expiration'of the contract, the respondent and the Federationimmediately commenced negotiations which culminated in the con-tract of August 26, 1938. Several months thereafter the Associationrequested bargaining recognition from the respondent and on No-vember 26, 1938, after having withdrawn the petition filed in Junespondent's employees in the appropriate unit on August26, 1938.That the provisionsof the contract were otherwise covered by the terms of the proviso of Section 8 (3) ofthe Act was assumed by counsel for the Board and the parties.Cf.Matterof Ansley RadioCorporationandLocal 1221 United Electrical&Radio Workers of America,C. I. 0.; Matterof Ansley Radio CorporationandUnited Electrical & Radio Workers of A+nerica,18 N. L.R. B. 1028;Matter of Williams CoalCompanyandUnitedMine Workers of America, DistrictNo. 23, 11 N. L.R. B. 579,614-615. 332DECISIONS OF NATIONALLABOR RELATIONS BOARD193S, filed another petition with the Board for an investigation andcertification of representatives.'The parties stipulated that on August 26, 1938, there were 2383employees in the appropriate unit.Pursuant toa subpoena crucesteourm,the Federation produced at the hearing the card index file itmaintains for members who are employees of the respondent.Ac-cording to the testimony of the secretary and treasurer of the Federa-tion, the cards indicated membership by dates when applic'atioiis,for.membership were received.The Federation refused to permit theintroduction of the cards in evidence and refused to permit counsel forthe Association to examine them.Without objection by any of theparties, however, counsel for the Board was permitted to examine thecards and to announce the result of his examination.He reportedthat according to the cards the Federation had it membership of 1573of the respondent's employees: that 1345 had joined in 1933 and thebalance from 1933 to August 1938.During the hearing counsel for the Association offered in evidenceas exhibits a letter dated December 20, 1938, from the Regional Di-rector together with an analysis of Association membership cardswhich had -been, submitted to the Regional Director in support of-theAssociation's petition for an investigation and certification of repre-sentatives.The Regional Director therein advised the Associationthat the analysis did not warrant a formal investigation of representa=tives and suggested that the Association procure additional proof ofrepresentation as of that date.The analysis of the Regional Directorshowed that of some 1198 signed cards submitted, an overwhelmingmajority were signed prior to 1935 and almost half in 1933 aiid'1934.The Trial Examiner rejected these exhibits and we affirm his ruling.As explained below, his ruling did.not constitute prejudicial' error.Although the Association alleged -in its brief that it has availablefurther evidence of membership;-.it made no effort to introduce suchevidence at the hearing.In protesting the, Trial. Exainiuer's.:rejection-of the,Regiona.l.,Di-rector's analysis of its membership cards, the Association contendsthat the membership cards of the Federation described above, for themost part, similarly show dates of membership applications for amajority of the employees as far back as 1933.Under the circum-stances, however, we find no merit in this contention. It is undisputedthat the Federation represented a majority of the employees in 1933,and in the light of subsequent events, there is evidence that suchmajority representation continued.The strike called by the Federa-tion in 1937 was supported by the-employees in sufficient numbersr-to,require a complete cessation of production operations.The preferen-5This petition is now pending before the Board. ROSEDALE KNITTING COMPANY333tial hiring contract obtained by the Federation from the respondentin 1937 was ratified by an overwhelming majority of the employees.It is therefore apparent that as late as 1937 over a majority of therespondent's employees desired to be represented for purposes of col-lective bargaining :by the Federation, regardless of the number ofemployees who were at that time members of the Federation., Thereis-no evidence that the Federation's strength was less in 1938 when thecontract was in effect revised, than it was in 1'937. oWhile the analysis by Board counsel of the membership records ofthe Federation would not, standing alone, prove that the Federationrepresented a majority of the employees in 1938, it nevertheless tendsto support the more convincing proof, alluded to above, of the con-tinuing status of the Federation as the representative of a majorityof the employees.The analysis of membership cards of the Associa-tion, under the circumstances, neither shows that the Association rep-resented a majority of the respondent's employees on August 26, 1938,nor controverts the evidence of majority representation as of that dateas shown by the Federation.'Other evidence of the Association'sactivity in the plant and its collective bargaining history with therespondent is too tenuous either to support the membership claim ofthe Association or to cast doubt upon the status of the Federation sOn the basis of all the evidence we find that the Federation repre-sented a majoriy of the respondent's employees in the appropriateunit on August 26, 1938,9 and that therefore the respondent has not.$ SeeMatter. of National Motor Rearing CompanyandInternational Union, UnitedAutomobileWorkers of.America, LocalNo. 76, 5 N. L. R. B. 409;Matter of Denver 2411to-mobile>Dealer8 Association, a Corporation, et at.andCapitol Autaii dtive Lodge No. 606,InternationalAssociation of Machinists,10 N. L. R. B. .117.3;Matter of Luckenbach Steam-ship Company. Inc.,. et at.andGatemen, Watchmen and Miscellaneous Waterfront WorkersUnion, Local38-124;International Longshoremen's Association,2 N. L. R. B. 181 ;Matterof Chicago Apparatus Company and. Federation of Architects, Engineers, Chemists andTechnicians,Local107,12 N. L. R. B. .1002;Matter of The Serrick CorporationandInter-national Union, United Automobile Workers of America, Local No.459, 8 N. L. R. B. 621.7 The contract provides that the respondent upon the delivery of signed authorizationsshall,...deduct from the wages or earnings of such Union members, who haveexecuted and delivered such written authorizations,' on each pay-day, the amount payableby each employee to the Union. . .The Association contends that the fact that dues were deducted from the wages of only258 employees for the first full pay-roll period following the execution of the contract-.show that, the Federation did not represent a majority on August 2G, 1938.As notedabove, dues were to 'be-deducted `oiily"frdmethe'wages-of »those;-,employees for-whomsigned authorization cards were delivered.Therefore, the fact that dues were deductedfrom the wages of only 258 employees does not necessarily show that the Federationdid not represent a majority.It should be noted that during the weeks of negotiation between the respondent andthe Federation, prior to the execution of the contract of August 26. 1938, the Associationat no time requested recognition from the respondent as the representative of any of itsemployees.The contract with the Federation is effective until August 31, 1941.We make nofinding with respect to the representation of the respondent's employees at the presenttime, nor do we pass upon the effect of this contract on the pending petition of theAssociation. 334DECISIONS OF NATIONAL LABOR RELATIONS BOARDunlawfully discriminated against its employees and has not inter-fered with, restrained, or coerced its employees in the exercise of therights guaranteed in Section 7 of the Act.'°Upon the basis of the foregoing findings of fact and upon the entirerecord in the case, the Board makes the following:CONCLUSIONS OF LAW1.The operations of the respondent occur in commerce within themeaning of Section 2 (6) of the Act.2.Rosedale Employees Association and American Federation ofHosiery Workers affiliated with the Textile Workers Union of Amer-ica and with the Congress of Industrial Organizations, are labor or-ganizations within the meaning of Section 2 (5) of the Act.3.The respondent has not discriminated in regard to hire, tenure,terms, or conditions of employment of its employees, within themeaning of Section 8 (3) of the Act.4.The respondent has not interfered with, restrained, or coercedits employees in the exercise of the rights guaranteed in Section 7of the Act, within the meaning of Section 8 (1) of the Act.ORDERUpon the basis of the foregoing findings of fact and conclusions oflaw and pursuant to Section 10 (c) of the National Labor Relations.Act, the National Labor Relations Board hereby orders that the com-plaint against the respondent, Rosedale Knitting Company, Laurel-dale, Pennsylvania, be, and it hereby is, dismissed.10Matter of M. d J. Tracy,Inc.andInlandBoatmen'sUnion,12 N. L.R.B-916;Matter of United Fruit CompanyandInternationalLongshoremen's and Warehousemen'sUnion, District .#3. Local #901, affiliated withthe C.I.0.,12 N. L. R. B. 404.